Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Fehribach on 6/7/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) in line 15: “one of the fuel nozzle apertures included in” has been changed to – a fuel nozzle aperture of --; and in line 27: “the burner seat body” has been changed to – the burner seal body --.

10, 12-14 and 16 are Cancelled.

17. (Currently Amended) A method of retaining a heat shield to a dome panel in a combustor of a gas turbine engine, the method comprising[[,]]: 
providing the combustor comprises a combustor shell comprising metallic materials adapted to be mounted in the gas turbine engine and formed to define an interior combustion space, the combustor shell including an outer annular wall that extends circumferentially around a central reference axis, an inner annular wall arranged radially inward from the outer annular wall to provide the interior combustion space between the outer annular wall and the inner annular wall, and the dome panel coupled to axially-forward ends of the outer annular wall and the inner annular wall, the dome panel being formed to include a plurality of fuel nozzle apertures spaced circumferentially around the central reference axis
providing the heat shield comprising ceramic matrix composite materials and configured to shield a portion of the dome panel from the interior combustion space, the heat shield being formed to include a heat shield aperture at least partially aligned with a fuel nozzle aperture of the plurality of fuel nozzle apertures, 
inserting a burner seal through the heat shield aperture and the and the burner seal arranged to extend through the fuel nozzle aperture and the heat shield aperture along a burner seal axis, and 
retaining the heat shield to an aft surface of the dome panel with the burner seal,
wherein the burner seal includes a burner seal body having an inlet end and an outlet end spaced axially from the inlet end, an inlet flange that extends radially outward from the burner seal body relative to the burner seal axis from a first end fixed to the inlet end of the burner [[seat]]seal body to a second end spaced apart from the first end, and a retainer flange fixed to the burner seal body and spaced axially between the inlet end and outlet end, and wherein the step of retaining the heat shield includes contacting the heat shield with the retainer flange to retain the heat shield in contact with [[an]]the aft side of the dome panel, and 
wherein the step of retaining the heat shield includes a burner seal retainer comprising metallic materials and arranged axially forward of the dome panel in engagement with the burner seal to couple the burner seal to the dome panel in a fixed axial position relative to the burner seal axis, wherein the burner seal is sized relative to the dome panel and the burner seal retainer such that the burner seal is floating to allow movement of the burner seal radially and circumferentially relative to the dome panel and the burner seal retainer as the dome panel and the burner seal retainer grow thermally at an expansion rate not equal to an expansion rate of the burner seal and retaining the inlet flange to a forward surface of the dome panel so that the inlet flange and the retainer flange cooperate to clamp the heat shield to the dome panel between the inlet flange and the retainer flange,
wherein the burner seal includes the inlet flange having a first outer diameter at the second end and the fuel nozzle aperture has a second diameter greater than the first outer diameter so that the burner seal is inserted through the fuel nozzle aperture from the aft side of the dome panel, and 
wherein the heat-shield aperture has a third diameter that is greater than the first outer diameter of the inlet flange and the retainer flange has a fourth outer diameter that is greater than the third diameter so that the retainer flange engages an aft surface of the heat shield to retain the heat shield to the dome panel after the burner seal is inserted through the fuel nozzle aperture and the heat-shield aperture.

20. (Currently Amended) in line 6: “second retainer half rings engaged” has been changed to – second retainer half rings are engaged --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741